DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 12, 13, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al (US Publication 2020/0037323 A1).

Regarding to claim 2, Song discloses receiving, by the base station, second indication information from the terminal device, wherein the second indication information indicates the capability bandwidth of the terminal device (page 10 paragraph 0303).
Regarding to claim 3, Song discloses determining, by the base station, the bandwidth part in the first bandwidth part set, wherein the bandwidth part is less than or equal to the capability bandwidth of the terminal device (fig. 7 page 6 paragraphs 0133-0134).
Regarding to claim 4, Song discloses determining, by the base station, any bandwidth part in the second bandwidth part set as the bandwidth part (fig. 7 page 6 paragraphs 0147-0149).

Regarding to claim 13, Song discloses sending, by the terminal device to the base station, second indication information from the terminal device, wherein the second indication information indicates the capability bandwidth of the terminal device (page 11 paragraph 0323).
Allowable Subject Matter
Claims 5-11 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/DUC T DUONG/Primary Examiner, Art Unit 2467